DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantani, ITUA20183778.
	Regarding claim 1, Pantani teaches a label for a bottle, the label 1 comprising: a base layer 5 including a first surface adapted to receive written markings (figure 4) and a second surface opposite the first surface, the second surface positionable onto a package (bottle, not shown); and a top layer 2 attached to the base layer 5 such that the top layer 2 covers the first surface (figure 1-2), the top layer 2 comprising: a peripheral part (perforations 3 and fold line 3’) and a detachable part 2’ within the peripheral part, a first portion of a perimeter of the detachable part having perforations 3 separating the detachable part from the peripheral part and a second portion of the detachable part 2’ forming a free end 4 (tab) of the detachable part, wherein the detachable part 2’ is removable from the peripheral part of the top layer 2 by pulling the free end 4 away from a first end of the top layer 2 toward a second end of the top layer opposite the first end, the detachable part being fully removable from the peripheral part (figure 4), and wherein the detachable part 2 has a front surface and a back surface opposite the front surface, both surfaces being adapted to receive written markings.

    PNG
    media_image1.png
    347
    417
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    360
    439
    media_image2.png
    Greyscale

Regarding claim 2, Pantani teaches the detachable part 2’ has a first surface area and the top layer 2 has a second surface area (the entire surface of top layer 2), the first surface area being at least 50% of the second surface area. (See figures 1-6)
Regarding claim 3, Pantani teaches the label having a surface area in contact with the package that is equal to the second surface area.
Regarding claim 4, Pantani teaches the perimeter of the detachable part 2’ forms a closed loop within the peripheral part, the detachable part 2’ having a tab 4 at the free end unconnected to the peripheral part. (figure 6).
Regarding claim 5, Pantani teaches the perforations 3 extend along a first side of the detachable part from the free end (tab) to a second end (fold line 3’) of the detachable part 2’ opposite the free end and along a second side of the outer edge opposite the first side from the free end to the second end.
Regarding claim 7, Pantani teaches the back surface of the detachable part 2’ has a first surface area and the label 1 has a total surface area adapted to receive written markings that is at least three times the first surface area. (Written markings can be disposed on the front and rear surface of the detachable part and the front surface of the base layer. The area of these three surfaces is three times the surface area of the back surface of the detachable part).

    PNG
    media_image3.png
    358
    498
    media_image3.png
    Greyscale

Regarding claim 8, Pantani teaches written markings include at least one of printed text and printed imagery. Pantani teaches the written markings can be the name of the wine, various writings or and any other information  Pantani does not teach the written markings are created through a thermal transfer process.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113
Regarding claim 9, Pantani teaches a label for a bottle, the label 1 comprising a base layer 5 adherable onto a package (bottle), the base layer 5 including a central surface adapted to receive written markings (figure 4); and a top layer 2 attached to the base layer 5 such that the top layer 2 covers at least part of the base layer 5, the top layer 2 including perforations 3 such that a detachable part 2’ of the top layer 2 has a perimeter at least partially defined by the perforations 5, the detachable part 2’ comprising: a front surface (figure 1); and a back surface (figure 3) opposite the front surface, the back surface facing the central surface while the perforations 3 remain intact, wherein the front and back surfaces of the top layer 2 are adapted to receive written markings, wherein the top layer is opaque (label can be made of paper, non-paper, leather, eco-leather and even plastic materials. At least leather is opaque) such that while the perforations 3 remain intact, any written markings on the back surface of the detachable part or on the central surface of the base layer are not visible from a vantage point outside of the label. Pantani teaches when the top layer (upper surface) 2 is removed the area 5 underneath is visible. 
Regarding claim 10, Pantani teaches a majority of the perimeter 3 and 3’of the detachable part 2’ is surrounded by a stationary part of the top layer.
Regarding claim 11, Pantani teaches the detachable part 2’ includes a tab 4 at a first end such that the perforations 3 extend from a first location on the perimeter adjacent to the tab to a second location on the perimeter remote from the tab.
Regarding claim 12, Pantani teaches the perforations 3 include a first segment across a width of the top layer and a second segment across the width of the top layer, the first segment being separate from the second segment such that the top layer includes first and second stationary parts on opposite sides of the detachable part.
Regarding claim 13, Pantani teaches the detachable part 2’ further comprises a tab 4, the tab 4 being located such that the first segment of the perforations 3 extends from a first side of the tab to a first outer edge of the top layer and a second segment of the perforations 3 extends from a second side of the tab to a second outer edge of the top layer.
Regarding claim 14, Pantani teaches written markings include at least one of printed text and printed imagery. Pantani teaches the written markings can be the name of the wine, various writings or and any other information  Pantani does not teach the written markings are created through a thermal transfer process.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113.
Regarding claim 15, Pantani teaches a label for a bottle, the label 1 comprising a base layer 5 including a front surface adapted to receive written markings thereon; and a top layer 2 attached to the base layer 5, the top layer 2 including a detachable portion 2’, a peripheral portion and an interface structure (perforation 3) between the detachable portion 2’ and the peripheral portion, the detachable portion 2’ including a front surface and a back surface, the back surface facing the front surface of the base layer 5 and adapted to receive written markings thereon, wherein the top layer 2 is configured such that pulling of the detachable portion relative to the peripheral portion causes the interface structure to tear, separating the top layer from the base layer such that the interface structure is permanently severed.
Regarding claim 16, Pantani teaches the interface structure is a plurality of perforations 3.
Regarding claim 17, Pantani teaches the top layer is made of a material such that any written markings on the back surface of the top layer are not observable from a vantage point outside of the label when the interface structure is intact. Pantani teaches the label can be made of paper, non-paper, leather, eco-leather and even plastic materials. Pantai teaches when the top layer (upper surface) 2 is removed the area 5 underneath is visible.
Regarding claim 18, Pantani teaches the detachable portion 2’ of the top layer 2 has a perimeter and a majority of the perimeter is surrounded by the peripheral portion.
Regarding claim 19, Pantani teaches at least some of the perimeter of the detachable portion 2’ is not defined by the interface structure.
Regarding claim 20, Pantani teaches the peripheral portion includes a first subpart and a second subpart spaced apart from the first subpart, the detachable portion being in between the first subpart and the second subpart.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach a label comprising a detachable part forming a closed loop with a tab at the free end unconnected to the peripheral part and including a trailing side at the second end, the trailing side extending between the first side and the second side and being unconnected to the peripheral part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huffer, US 20190135484 teaches a peelable membrane lid comprising: a base layer 80 including a first surface adapted to receive written markings 92 (¶0039)  and a second surface opposite the first surface, the second surface positionable onto a package 10; and a top layer 75 attached to the base layer 80 such that the top layer 75 covers the first surface, the top layer 75 comprising: a peripheral part 38; and a detachable part 36 within the peripheral part, a first portion of a perimeter of the detachable part having perforations 38 separating the detachable part 36 from the peripheral part and a second portion 34 of the detachable part forming a free end of the detachable part 36, wherein the detachable part 36 is removable from the peripheral part of the top layer 75 by pulling the free end 34 away from a first end of the top layer toward a second end of the top layer opposite the first end (¶0036), the detachable part 36 being fully removable from the peripheral part, and wherein the detachable part has a front surface and a back surface opposite the front surface, both surfaces being adapted to receive written markings (0038-0039). (See 2B)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631